DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Karandikar et al. (US 20180099646 A1) teaches camera sensor 14 and other sensor arranged on vehicle (Karandikar, Fig. 1), training data is captured, wherein training data comprising image data 64a-70a and other sensor data 64b-70b (Karandikar, Fig. 3) for training a neural network at 72 (Karandikar, Fig. 3), output of the trained parameters/classification algorithms is pass to on-board computer system 74 (Karandikar, Fig. 3), capture image 82 and other sensor data 84 for the applied the trained parameters 76  (Karandikar, Fig. 5 and Pars. 56-57) to generate confident score 86 (Karandikar, Fig. 5), and produce object/data of interest 92 or 96 (Karandikar, Fig. 5).
Barfield, JR. (US 20180136332 A1) the machine learning model has been previously trained (Barfield, JR. , Fig. 3), the trained machine learning model is evaluate the LIDAR point cloud data to automatically recognize an object based on previous training when the point cloud data matches previous point cloud data that match similar object image data within predetermined criteria/tolerances for parameters (Barfield, JR. , Fig. 7).
Tusch et al. (US 20160057446 A1) teaches comparison of part of an image with a template produced by training the algorithm on images containing identified objects. Object detection involve formation of a feature vector from features of the image to which a trained classifier is applied, output a detection score indicating the confidence of detection, with scores over a threshold value being interpreted as detection of the presence of the object in a frame (Tusch, Figs. 1-2 and Par. 33).
The prior art of made of record does not teach or fairly suggest the combination of claimed elements “using the neural network, evaluating the learning data record to train the neural network based on the learning data record of the captured raw sensor data; with the sensor arrangement, capturing an input data record of temporally successive sensor data; supplying the input data record into the trained neural network; using the trained neural network, ascertaining expected sensor data based on the input data record that is supplied into the trained neural network; with the sensor arrangement, capturing current sensor data; comparing the expected sensor data with the current sensor data; ascertaining a disparity between the current sensor data and the expected sensor data; and producing a result in response to and dependent on the disparity” as recited in independent claim  and independent claim 10.  Also, the prior art of made of record does not teach or fairly suggest the combination of claimed elements “c) comparing the current expected data item with the current training data item, determining a discrepancy therebetween, and updating parameters of the neural network in response to and dependent on the determined discrepancy; and d) repeating the training steps a) to c) through plural cycles so as to reduce the discrepancy determined in the step c) in a subsequent one of the cycles; and after the training steps, further comprising operating steps: e) with the sensor arrangement, capturing an operating data set comprising successive previous operating data items and a current operating data item; f) supplying the previous operating data items into the neural network, to produce a current predicted data item at the output of the neural network; g) comparing the current predicted data item with the current operating data item, and determining a disparity therebetween; and h) producing a result in response to and dependent on the disparity” as recited in independent claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fink et al. (US 20160048216 A1).
Chen et al. US 7956898 B2
Lu Hill et al. US 11049321 B2
Dane et al. (US 20170084038 A1).
Dalta et al. (US 8484225 B1).
Kriegman et al. US 20170193337 A1
Krishnan et al. US 20050010445 A1
Loce et al. US 20160092734 A1
Koike US 20200394515 A1
Berntorp et al. US 20180120843 A1 
Pollach et al. US 20180068206 A1
English et al. (US 20170161591 A1)
Criminisi et al. US 20110293180 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        6/9/2022